Case 2:19-cv-07782-DFM Document 21 Filed 07/02/20 Page 1 of 1 Page ID #:1411



  1
  2
  3
  4
  5
  6
                           UNITED STATES DISTRICT COURT
  7
                         CENTRAL DISTRICT OF CALIFORNIA
  8
  9   NOEMI GOMEZ TOBIAS,                      )   Case No.: 2:19-cv-07782-DFM
                                               )
 10                Plaintiff,                  )   XXXXXXXX ORDER AWARDING
                                                   {PROPOSED}
                                               )   EQUAL ACCESS TO JUSTICE ACT
 11         vs.                                )   ATTORNEY FEES AND EXPENSES
                                               )   PURSUANT TO 28 U.S.C. § 2412(d)
 12   ANDREW SAUL,                             )   AND COSTS PURSUANT TO 28
      Commissioner of Social Security,         )   U.S.C. § 1920
 13                                            )
                   Defendant                   )
 14                                            )
                                               )
 15
 16         Based upon the parties’ Stipulation for the Award and Payment of Equal
 17   Access to Justice Act Fees, Costs, and Expenses:
 18         IT IS ORDERED that fees and expenses in the amount of $2,475.00 as
 19   authorized by 28 U.S.C. § 2412, and no costs authorized by 28 U.S.C. § 1920, be
 20   awarded subject to the terms of the Stipulation.
 21   DATE: July 2, 2020
 22                             ___________________________________
                                THE HONORABLE DOUGLAS F. MCCORMICK
 23                             UNITED STATES MAGISTRATE JUDGE
 24
 25
 26

                                              -1-
